Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-146177 CLASS A SHARES STATEMENT OF CHANGES IN NET ASSET VALUE UNITS DOLLARS PER UNIT Beginning Net Asset Value 1/31/2009 635,291.37 $ 73,995,200 $ 116.47 Net Income (Loss) 635,291.37 (916,961 ) (1.44 ) Additional Units Sold - - - Cost of Redeemed Units (5,624.62 ) (646,885 ) - Ending Net Asset Value 2/28/2009 629,666.74 $ 72,431,354 $ 115.03 STATEMENT OF OPERATIONS Income (Loss) Realized Gain (Loss) from Closed Positions (217,028 ) Change in Unrealized Gain (Loss) on Open Positions (254,429 ) Interest Income 9,127 Foreign Currency Transaction Gain (Loss) 7,684 Total Income (Loss) $ (454,646 ) Expenses Brokerage Expenses 232,956 Advisory Incentive Fees 54 Management Fees 108,004 Ongoing, Offering, and Administrative Expenses 121,301 Total Expenses 462,315 Net Income (Loss) $ (916,961 ) To the best of my knowledge and belief, the information contained herein is accurate and complete /s/ Annette A.
